McCLELLAN, C. J.
Tlie complaint in this case claims damages only for -mental suffering. Such damages are not recoverable in actions for the non-delivery or negligent delivery of telegrams except in case where there is a right of recovery aside from such injuries. There can be no recovery of actual substantive damages for physical injuries or injuries in estate here, for no such damages are claimed. There can be no recovery here of nominal damages as for a breach of contract— to which we have held that damages for mental suffering may be superadded — because the complaint is not upon contract but purely in tort. No recovery apart from damages for mental suffering, in other words, can be had ou this complaint and, therefore, no recovery for mental suffering can be had. Upon this ground we concur in the judgment of the trial court on the demurrer to the complaint. We do not at all consider the other assignments of demurrer, nor intend to indicate any opinion or impression in regard to them.
Affirmed.